Title: To Benjamin Franklin from Arthur Lee, 6 July 1775
From: Lee, Arthur
To: Franklin, Benjamin


Dear Sir.
July 6th. 1775.
I write to you more to prove my remembrance of you, than for the importance of any thing I have to communicate.
The two defeats near Boston seem to have made little impression on the Ministry. They still talk of great things to be expected from their Generals and Troops when united. One of your judgment will draw more information from the single word Rebels usd in the Gazette, than from any thing I can say. Far from retracting they mean to exasperate, in perfect confidense of being successful. It is the curse of fools to be secure; and I trust their fate will prove, that the end of the wicked is punishment.
Ld. G. Germaine, the Father of the military murder Bill, is Dictator in all the military operations against America. As Cowards are often confident, when danger is at a distance, this man is not only bold himself but inspires the King and his Ministers with equal confidense.
The report is that Ld. John Murray’s Regiment of Highlanders, and others to be raisd by Col. Fraser are to be sent over. The former I believe is true. The Scotch will fight with ten times the rancour and not half the bravery of the english. I can not conceive them to be formidable foes if bravely opposd. Against timid or flying enemies they act heroically.
The dissatisfaction of the Public here certainly increases every day. Shortly it will arrive to that degree, at which an untoward event or national calamity will kindle a flame destructive to all those who have plannd these fatal measures. You will see by the proceedings of the Common Hall, what are the sentiments of the City of London. I am much deceivd or the Nation in general will speak the same language in a little time. Happily however America is capable of working her own salvation, or the influence of corruption and dissipation here woud render her escape from the hand of tyranny extremely doubtful.
The Revolutions of great Empires have often been forc’d, by the follies of weak and wicked men; but never before I think, did the folly of man sin so obstinately against the evidence of accumulated instruction. An overruling Providence seems to employ their ignorance and rashness for purposes which wisdom woud forsee and shrink from.
It will be of great use in proving the propriety of our proceedings, to state the number of Petitions from all the Provinces, which have been presented in vain. Not being in possession of them, nor knowing how to get them but by the Speaker of each Province sending the part of their Journals which contains them, I must beg the favor of you to endeavor to obtain that for me. There will be a moment, I am sure, when stating the repeatedly rejected Petitions of America here, will bring down vengeance upon the heads of her inveterate enemies.

Some Gentlemen here have lately found by experiment, that man can bear 180 degrees of heat, and a dog 230, without injury for 30 minutes. The heat of the Dog’s body examind immediately, did not exceed 130. This proves, what I long ago observd in some experiments on Frogs, that the animal Body, when living, was endued with a power of generating Cold as well as heat.
A.L.
